Mr. President, the delegation of the Ukrainian Soviet Socialist Republic most warmly congratulates you on your election to the Important post of President of the thirty-sixth session of the General Assembly and wishes you every success in your important task.
37.	We note with satisfaction that the family of the international community of nations has been joined by two new Members, the Republic of Vanuatu and Belize. That represents one more step in the task of ensuring the complete universality of the Organization.
38.	The most chronic important, problem facing mankind and the United Nations today is the preservation of peace on our planet, to ensure the right of people to life and peaceful activity and to protect them from military catastrophe that is the crucial task which, in the current circumstances of exacerbation of the international situation, must be solved jointly by all peoples,
39.	We realize that it is by no means easy to solve that problem. Imperialist and hegemonistic forces are deliberately whipping up political tension and arc continuing an unbridled arms race, ensuring supremacy for themselves, destabilizing the world situation and suppressing by force the desire of peoples for national and social liberation. They are attempting to dictate their will to other States and to lord it over their natural resources and use their
40.	All that, more than ever before, is leading to an intensification of the danger of war and an increase of the threat of nuclear conflict. The Soviet Union and the countries of the socialist community are combating adventurism in international affairs as well as the desire of belligerent imperialist circles to put at risk the vital interests of mankind for the sake of achieving narrow and selfish aims with a policy of peace and closer co-operation and mutual understanding among, peoples and States,
41.	Consistent adherence to the peace-loving course was emphatically reaffirmed at the XXVIth Congress of the Communist Party of the Soviet Union, where a whole set of initiatives was put forward to limit and reduce nuclear and conventional armaments, eliminate sources of conflict and bring about the peaceful settlement of controversial International problems.
42.	The multi-faceted and large-scale nature of those new proposals has amply demonstrated the responsible approach of the USSR to the solution of fundamental problems of our times. The highest legislative organ of the Soviet State, the Supreme Soviet of the USSR, has solemnly declared in its recent appeal to parliaments and peoples of the world that the Soviet Union threatens no one, nor does it seek confrontation with any State in the West or in the East. The safeguarding of peace, the statement stresses, has been, is and will continue to be the highest goal of Soviet foreign policy.
43.	The forces of aggression and reaction are exerting tireless efforts and are doing everything they can to bury the Idea of detente, undermine the principles of peaceful coexistence and halt and reverse the process of socio-political renewal in the world. However, today it would not be out of place to recall that even in the most complicated periods, the Soviet Union and the other socialist countries displayed optimism and adopted a realistic approach to the solution of pressing international problems. The subsequent development of the international situation confirmed the correctness of that approach. In his statement at Kiev on 9 May last, on the occasion of the 36th anniversary of the victory of the Soviet people over Hitlerite fascism, Leonid Ilylch Brezhnev stressed:
"The experience of the post-war years has shown that war can be prevented. All kinds of dangers have emerged in the last three and a half decades. There has been the cold war. There have been dangerous, even critical, moments, But the imperialists have not succeeded in pushing mankind into the abyss."
44.	Now, when the danger of a thermonuclear conflagration capable of destroying civilization on earth is particularly grave, it is the highest duty of the United Nations and of all States and peoples to defuse tensions and remove the threat of nuclear war hanging over the peoples.
45.	The United Nations, whose principal objective under the Charter is to save present and succeeding generations from the scourge of war, should strongly and urgently come out in favor of preventing the nuclear threat. An important and specific step in this direction, in accordance with the vital interests of all countries and peoples, would be the adoption of a solemn declaration on the prevention of a nuclear catastrophe, the draft of which has been submitted by the Soviet Union for the consideration of the General Assembly at its thirty-sixth session.
46.	We believe that the General Assembly should solemnly call on the leaders of nuclear Powers to act in such a way as to eliminate the risk of the outbreak of a nuclear conflict and by their joint efforts, through negotiations conducted in good faith , and on the basis of equality, to stop and reverse the nuclear arms race, and to use nuclear energy exclusively for peaceful and constructive purposes.
47.	The delegation of the Ukrainian SSR is deeply convinced that the adoption by the General Assembly, in the name of all States Members of the United Nations, of a declaration authoritatively and resolutely proclaiming the first use of nuclear weapons to be the gravest crime against humanity, and condemning as contrary to human moral standards and the noble ideals of the United Nations any doctrine allowing for the fast use of such weapons, would exert a restraining influence on the dangerous development of world events and would contribute to the elimination of a nuclear threat and to progress in limiting and reducing nuclear armaments.
48.	This Soviet Initiative is especially timely now that the NATO countries and above all the United States are pushing the world towards a new spiral In the arms race. Leading circles In Washington have proclaimed as their top priority Objective for the next years the attainment of military Superiority over the Soviet Union and the countries of the socialist community, to this end, astronomical sums are being appropriated for military purposes and qualitatively new types and systems of weapons with huge destructive potential are being developed. Today at 2.00 p.m., the President of the United States announced the decision to re-equip and modernize the strategic nuclear forces of the United States, to deploy the MX rocket system and to build by 1986 100 strategic 'B.-1 bombers. This is a truly ominous decision, taken in the interests of the military-industrial complex of the United States. It is planned to deploy on the European continent some 600 additional United States medium-range nuclear missiles. Plans are being overtly developed for a so-called limited nuclear war, and other militaristic doctrines are being proclaimed. A little earlier, with a cynical distend for the will and interests of the peoples, it was declared that neutron weapons me being added to the already huge United States nuclear arsenal.
49.	The delegation of the Ukrainian SSR would like to stress in this connection that the work of the United Nations should serve the purpose of mobilizing peace-loving forces , to preclude another dangerous spiral of the aims race.
50.	The neutron weapon is a particularly fiendish and cruel means of mass annihilation. This weapon lowers the threshold of nuclear war and consequently increases the danger of its outbreak. Its production and deployment by one group of States would inevitably lead to appropriate counter-measures being adopted by another group of countries and would open up a new path for the nuclear arms race.
51.	The attempts of those who try to prove to us that the neutron weapon is defensive in nature are futile. It is an offensive weapon and reference to its combat capabilities to justify the "acceptability" of limited nuclear war is nothing but an attempt to accustom people to the idea of the admissibility of a "limited" nuclear war. The implementation of plans for the neutron weapon may have irreversible consequences for mankind, including medical and biological ones. If we take into account the fact that the neutron weapon is designed for deployment primarily in Western Europe it is not difficult to realize that it would be the people of the European continent, whose destinies are being totally disregarded in United States military and strategic plans, who would be the first to suffer.
52.	In accelerating the arms race, especially the nuclear arms race, its sponsors and instigators are undermining many of the treaties and agreements concluded earlier on arms control and disarmament. What happened to the SALT O treaty on the limitation of Strategic Arms is, of course, common knowledge.- The United States is responsible for torpedoing negotiations on the complete and general prohibition of nuclear weapons tests, the prohibition of chemical weapons, the limitation of sales and transfer of conventional arms, on questions concerning the Indian Ocean and other matters.
53.	To justify this aggressive policy, war hysteria is being fanned and that old hackneyed trick of the enemies of socialism a slanderous campaign, about the "Soviet military threat- is resorted to. This campaign becomes particularly vicious each time another Pentagon budget comes up for approval.
54.	It has been repeatedly stated from this rostrum that the USSR and the countries of the socialist community are countering the course pursued by the imperialist circles of the United Suites and other Western countries a course which aggravates the international situation with their readiness to conduct negotiations on all pressing international problems and to approach with understanding all constructive proposals put forward by other countries aimed at achieving specific results in curbing the arms race, and bringing about a transition to genuine disarmament. The USSR and the other socialist countries strongly favor on Immediate constructive dialog, and the reduction of levels of military confrontation both In specific areas of the world and in the world as a whole. There is not a single type of weapon which they would not be ready, to limit or ban on a mutual basis, by agreement with other States.
55.	On more than one occasion the Soviet Union has proposed solutions to various problems concerning the limitation of the arms race, primarily the nuclear arms race, and disarmament. What is required for their implementation is that appropriate negotiations should start as soon as possible. Another year has passed, and specific negotiations proposed by the countries of the socialist community on the cessation of production of all types of nuclear weapons and the gradual reduction and eventual elimination of stockpiles of these weapons have not become a reality. The reason for this is well known. It is to be found In the obstructionist course pursued by the United States and China, who are boycotting these extremely important negotiations.
56.	The Administration in Washington cannot be allowed to bury thee process of strategic arms control, which today exerts a great political influence on the whole complex of Inter-State relations. We arc convinced that the United Nations should strive further for the resumption and intensification of talks, which ate currently being blocked by the United States and its allies, on the general and complete prohibition of nuclear weapons tests and on the non-stationing of nuclear weapon on the territories of those States .where there ate no such weapons at present.
57.	Further momentum should be given to the talks on., banning other weapons of mass destruction, Including chemical weapons. Plans by United States militarists to start the production and deployment of new generations of chemical weapons pose a serious threat to progress In these talks, in particular in the Committee on Disarmament. In whipping up the chemical weapons race they are
"once again resorting to the threadbare tack of slanderous fabrications against the socialist countries. We express the hope that in this Important issue, too, a sober attitude will prevail and that instead of a new spiral in she chemical weapons race we shall sec a resumption of the Soviet-American talks on the prohibition of the development, production and stockpiling of chemical weapons and the destruction of such stockpiles. Such talks could contribute to the preparation of an appropriate international convention.
58.	The delegation of the Ukrainian SSR opposes extending the arms of any kind in outer space and supports the draft treaty on the prohibition of the stationing of weapons of any kind in outer space submitted by the Soviet Union [A/S6H92]. It is aimed at creating conditions that would rule out the possibility of the use of outer space us a kind of bridgehead for war preparations that arc quite definitely aimed at the Earth.
59.	We feel that a new impetus to fruitful negotiations on these and other pressing problems of limiting the arms race and disarmament can and should be provided by the
second special session of the General Assembly devoted, to disarmament, which Is scheduled to be convened in a little more than six months. To this end, it is important that its preparation and work should from the very start be oriented towards the adoption of specific measures to curtail the arms race.
60.	There is general recognition of the idea that the achievement of genuine results in arms control and disarmament and in the overall strengthening of the peace and security of peoples would be considerably facilitated by an atmosphere of confidence In relations between States, The Ukrainian SSR believes the strengthening of security on the European continent to be of extreme Importance. Confidence-building measures in the military field adopted through the joint efforts of the participants in the Conference on Security and Co-operation in Europe have generally proved to be quite useful. In the interests of strengthening European security, the XXVIth Congress of the Communist Party of the Soviet Union proposed that agreement be reached both on a further expansion of confidence-building measures in the military field and on the zone of application of such measures, and in particular that they should be extended to cover the entire European part of the Soviet Union, provided that Western States take a corresponding step to accommodate the Soviet Union. As yet, however, no such step has been taken.
61.	Of particular importance in the present-day world are efforts to settle international conflicts, and to preempt and eliminate tension. There is a legitimate fear that the present situation in the Middle East, the Persian Gulf, southern Africa and a number of other areas of the world, for which imperialist forces are to blame, may at any moment get out of control and detonate not only a regional but even a global explosion.
62.	The Middle East continues to be one such explosive area. The anti-Arab Camp David deal has reversed the process of the Middle East settlement and untied the hands of the Israeli aggressors. Barbaric bombing attacks on peaceful civilians in Lebanon and the no less barbaric raid by the Israeli air force on the nuclear research center in Iraq, which is under IAEA supervision, are just some of the recent criminal acts that Tel Aviv has committed with the blessing of Washington, all of which constitute an escalation of its policy of international terrorism.
63.	The delegation of the Ukrainian SSR wholeheartedly shares the view that the cause of a settlement in the Middle East can be moved out of the present position of deadlock only through a collective search fur a comprehensive settlement on a Just and realistic basis within the framework of a specially convened international conference with the participation of all the States concerned, including the PLO, the legitimate representative of the Arab people of Palestine.
64.	Recently the situation in southern Africa has deteriorated sharply. The South African racist regime continue', to frustrate the decolonization of Namibia and to disregard Security Council resolution 435 (1978), which contains a specific plan for the solution of the Namibian problem.
65.	The Ukrainian SSR favors ensuring the the independence of Namibia as soon as possible, while preserving the unity and territorial integrity of the country and transferring power to SWAPO, which is recognized by the United Nations and the Organization of African Unity [OAU] as thee sole legitimate representative of the people of Namibia.
66.	We believe that the aim of the policy of delaying on various pretexts the solution of the Namibian question is to undermine the basis of the political settlement provided for in United Nations decisions, to legalize the puppet groupings in Namibia and to prevent SWAPO from participating in determining the future of the country.
67.	The complicity of the United States and other Western Powers in the political, economic and military strengthening of the South African racist regime is tantamount to encouraging that criminal regime to continue its illegal occupation of Namibia, prevent a settlement and commit new acts of aggression from Namibian territory against neighboring African States, It is quite obvious that the Pretoria rulers would not have risked mounting another adventure in Angola had they not been sure of support for their aggressive actions from international imperialists and reactionary forces. It is very illuminating that it was not long before such support was provided by the United States by means of a veto in the Security Council of the draft resolution condemning the racist aggression and demanding the immediate withdrawal of South African troops from Angola. We support the appeal by African States for the adoption by the Security Council of International sanctions, against South Africa.
68.	The Persian Gulf and Indian Ocean areas are be? coming ever more dangerous hotbeds of International tension, In stepping up its military presence the United States is expanding its existing military bases in that area and striving to create new ones. The Ukrainian SSR is in favor of declaring the Indian Ocean a zone of peace and of convening, of an international conference to this end at the earliest possible opportunity.
69.	A political settlement is necessary for the situation created around the Democratic Republic of Afghanistan, It is the fault of the United States and China that an undeclared war is being waged against this sovereign State and attempts are being made to interfere in its internal affairs. The path towards a political settlement is outlined in the specific and constructive proposals contained in the statement of the Government of the Democratic Republic of. Afghanistan of 24 August 1981. We are confident that a settlement could be achieved if those proposals were to meet with an appropriate response from other States in that area, particularly Pakistan.
70.	Imperialist and hegemonistic circles continue to interfere in the affairs of the countries of IndoChina, particularly the People's Republic of Kampuchea, and to inflate the artificially created Kampuchean question. A realistic program for establishing stability  the area has been put for wan I by the Governments of the Socialist Republic of Viet Nam, the Lao People's Democratic Republic and the People's Republic of Kampuchea. It advocates that negotiations on a regional basis be held on the subject, in a spirit of good-neighborliness and peaceful coexistence, and without outside interference. We believe that tills end would be served by convening a conference with the participation of the countries of IndoChina and those of the Association of South-East Asian Nations [ASEAN]
71.	In the interests of peace in Asia it is necessary also that the situation in the Korean peninsula be normalized, The delegation of the Ukrainian SSR believes that the Korean question must be resolved by peaceful means. We have consistently favored the withdrawal of American troops from the territory of South Korea and the unification of Korea on a peaceful and democratic basis, and we support the relevant proposals of the People's Democratic Republic of Korea.
72.	The proposal by the Government of the Mongolian People's Republic regarding the preparation of a convention on mutual non-aggression and the non-use of force in relations among the States of Asia and the Pacific, and the convening of a conference of States of that region [see A/36/388] would be Important steps in the strengthening of peace in Asia. On this question we are guided by the conviction that the formalization in a treaty of the principles of the renunciation of force in relations between the States of the region would serve as a guarantee of the consolidation of.the bases of security in Asia.
73.	Nowadays in the West, in the United States in particular, much is being said about the struggle against international terrorism, but there is a deliberate distortion of the real state of affairs. Efforts are being made to equate. terrorism -which is rightly condemned by world public opinion -with the legitimate struggle of the peoples of the world for their national and social liberation, We are categorically opposed to crude demagoguery about the struggle against international terrorism being used to conceal the activities of those who are breeding the ideology of racial and national hatred, who turn a blind eye to the resurrection of nazism and fascism, who support reactionary dictatorial regimes, who openly patronize the policy and practice of apartheid, who flagrantly violate human rights In the occupied Arab territories and who protect criminals from the bloodthirsty Pol Pot clique.
74.	We are profoundly convinced that the legitimate liberation struggle of the Palestinian people, as well as of the peoples of Namibia and other colonial and dependent territories, will be, crowned with success.
75. The United Nations must contribute in every possible way to the earliest complete Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples [General Assembly resolution 1514 (XV)] and strive for the implementation of all its provisions by all States. In this connection, we cannot but draw attention to the attempts to dismember and annex the strategic Trust Territory of the Pacific Islands, that is, ' Micronesia, which are being made by the United States in violation of the Charter of the United Nations, in disregard of the Security Council and contrary to tho Declaration. Such unilateral actions cannot be regarded as legitimate or valid. The destiny of the people of Micronesia forms part of the problem of decolonization, and it is the duty of the United Notions not to permit legalization in any, form of the de facto annexation of that Territory by the United States.
76.	The main reason for the continued existence of the vestiges of colonialism Is the policy of the major Western Power? designed to preserve and strengthen their political, "military and economic positions in the world. This was made, very clear at the International Conference on Sanctions against South Africa held at Paris last May. The delegation of the Ukrainian SSR wishes to declare once again its full support for the national liberation movements waging a struggle for the independence of their peoples.
77.	Two decades have gone by since the foundations were laid for the non-aligned movement. At that time independent States of Asia, Africa and Latin America were not very numerous in the international arena. Today the non-aligned movement represents a major factor in international relations. It reflects the natural desire of liberated countries collectively to oppose the forces of Imperialism, colonialism, racism and hegenonism, to defend freedom and to strengthen their independence, for which their peoples have paid a high price.
78.	We are in favor of all-round fruitful co-operation with the developing and non-aligned countries. The policy of detente has promoted such co-operation, enhanced the economic and political role of newly independent States and made the non-aligned movement more active on an anti-imperialist basis. The trend towards the declaration of certain regions of the globe as zones of peace and the elimination of United States military bases on foreign territories has gained strength. Newly free countries are demanding more and more vigorously that capitalist States and their monopolies pay the bill for inequitable trade and economic exchange and they are more and more insistently demanding that Inequality in economic relations be eliminated.
79.	It should be noted, at the same time, that the achievement of genuinely complete national independence is impossible without the removal of the neo-colonialist fetters which restrain the development of many developing countries and bind them to the system of world capitalist economy. As is well known, the United Nations In the 1970s adopted a whole 'series of progressive instruments, in particular the Declaration and program of Action for the Establishment of a New International Economic Order [resolutions 3201 (S-Vl) and 3202 (S-Vl)) and the Charter of Economic Right and Duties of States [resolution 3281 (XXIX)J, the main purpose of which was to eliminate inequality in trade and economic relations between-developed capitalist countries and developing countries and to do away with the neo-colonialist exploitation of the labor and natural resources of young States by Western monopolies.
80.	The past years, however, have demonstrated that the practical Implementation of those instruments and the very idea of a new international economic order have en countered the stubborn opposition of leading Western countries. They pursue a policy aimed at preserving the subordinate situation of developing countries within the system of capitalist division of labor and at holding back their independent economic development.
81.	The discriminatory trade policy and the use of economic ties as a means of exerting political pressure by Western countries are causing great damage not only to economic interests but also to the cause of peace and detente.
82.	The delegation of the Ukrainian SSR is of the opinion that international trade and economic co-operation on the basis of equality, mutual advantage and respect for independence and national sovereignty is one of the safeguards of peace and security. However, it should not be forgotten that a genuine and effective solution of economic, social and other problems facing mankind is possible only In conditions of peace and with the elimination of the threat of war and the curbing of the arms race.
83.	The Ukrainian people is involved in peaceful creative activity for the implementation of the plan of social and economic development for 1981-1985 adopted at the XXVIth Congress of the Ukrainian Communist Party. The plans for economic, social and cultural development in our country are viewed as being inseparably linked to the implementation of the most Important international task, preserving and strengthening peace; for peace is the common heritage of mankind and the foremost condition for its existence and it should be ensured by the joint.efforts of the peoples.
84.	In conclusion, I should like to quote the words of Mr. V. V, Shcherbitsky, member of the Politburo of the Central Committee of the Communist Party of the Soviet Union and First Secretary of the Central Committee of the Communist Party of the Ukraine; "Mankind has suffered enough and deserves the victory of peace over war, trust over suspicion, reason over insanity. We believe that peace on earth will be preserved.
